Citation Nr: 1030504	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
degenerative disc disease of the thoracic spine.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2001 to July 2005.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2005 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto 
Rico. 

This matter was previously before the Board in May 2009.  In that 
decision, the denied the claim for an increased rating on a 
schedular basis and remanded the issue of entitlement to an 
extraschedular evaluation for referral to the Director of 
Compensation and Pension Service (C&P).  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Pursuant to a Board remand during this appeal and the 
provisions of 38 C.F.R. 
§ 3.321(b)(1), the VA Director of Compensation and Pension 
Service (C&P) denied an extraschedular rating for the Veteran's 
service-connected degenerative disc disease of the thoracic 
spine.  

2.  The evidence of record does not show that the Veteran's 
service-connected degenerative disc disease of the thoracic spine 
results in an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards; the disability has not necessitated frequent 
hospitalizations, nor has it caused marked industrial impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent on an extraschedular basis for degenerative disc disease 
of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The current appeal was initiated following a grant of service 
connection and assignment of an initial rating for degenerative 
disc disease of the thoracic spine.  In cases such as this, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim for an increased rating on an 
extraschedular basis.  The September 2006 statement of the case 
provided the Veteran with the relevant regulations for his claim, 
including § 3.321(b)(1), the provision governing general rating 
considerations in exceptional cases.  The claim was readjudicated 
in March 2007 and June 2008 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the appellant 
what was necessary to substantiate his claim, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, assisted the Veteran in obtaining evidence, and afforded 
the Veteran VA examinations in October 2005 and February 2007.  
Additionally, the Board finds that a new examination is not 
necessary, as the current record is sufficient and adequate to 
determine whether the Veteran's service-connected degenerative 
disc disease of the thoracic spine disability is so severe as to 
result in an exceptional or unusual disability picture causing 
marked interference with employment or requiring frequent 
hospitalization.  

Based on the foregoing, all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file, and the Veteran has not contended 
otherwise. 

Legal Criteria

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when the 
issue either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).  The Board referred the issue in the prior remand.   

The Board has jurisdiction to review determinations of the 
Director of Compensation and Pension or Undersecretary for 
Benefits regarding a Veteran's entitlement to an extraschedular 
rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009). 

Discussion

The Veteran is in receipt of a 10 percent schedular rating for 
his degenerative disc disease of the thoracic spine disability.  
For consideration in this decision is whether extra-schedular 
compensation is warranted.
  
In February 2005, the Veteran underwent a Magnetic Resonance 
Imagining (MRI) of the thoracic spine conducted by VA, resulting 
in a diagnosis of degenerative disc disease of the thoracic 
spine.  The treatment record does not provide an indication that 
the Veteran's disability has resulted in any period of 
hospitalization for related symptoms, or that the disability has 
been the cause of any interference with employment.   

In October 2005, the Veteran underwent a VA examination, in which 
the examiner confirmed the Veteran's diagnosis of degenerative 
disc disease of the thoracic spine.  At the time, the Veteran 
denied any surgery, as well as incapacitating episodes.  Further, 
he reported that he is currently a student.  The examination 
report does not demonstrate that the Veteran's disability had 
resulted in any period of hospitalization for related symptoms or 
that the disability has caused any interference with employment.   

Private treatment records dated in June 2006 through July 2006 do 
not demonstrate that the Veteran's disability has resulted in any 
period of hospitalization for related symptoms, or that the 
disability has been the cause of any interference with 
employment.   

After a February 2007 VA examination, the examiner confirmed the 
Veteran's diagnosis of degenerative disc disease of the thoracic 
spine.  At the time, the Veteran reported that he was currently a 
student, undergoing training at a local college to become an x-
ray technician.  He further reported that he worked part-time, 
approximately 20 hours per week, as a transporter of patients to 
and from x-ray studies.  The Veteran indicated that he took pain 
medication for his disability, however, reported missing 18 days 
of work and/or school due to pain.  The examination report does 
not indicate that the Veteran's disability has resulted in any 
period of hospitalization for related symptoms; however, it does 
demonstrate that the disability has caused some interference with 
work and/or school.  

In a November 2009 letter, the Director of C & P indicated that 
he had reviewed the Veteran's claims file.  The Director 
specifically noted that during the February 2007 VA examination, 
the Veteran complained of left side radicular pain on his T-10 
dermatome.  The Director further noted that during the 
aforementioned examination, the Veteran reported that he was 
currently undergoing training as an x-ray technician, as well as 
working on a part-time basis as a transporter for patients from 
the wards to undergo x-rays.  The Director finally noted that the 
Veteran reported that he lost approximately 18 days of work and 
school due to pain.  

Upon review of the Veteran's claims file, the Director concluded 
that the evidence does not establish that the Veteran's service-
connected degenerative disc disease of the thoracic spine 
presents such an unusual disability picture with such related 
factors as chronic pain, frequent hospitalization for his 
symptoms, or significant impairment in his employment as to 
render impractical the application of the regular schedular 
standards.  The Director concluded that entitlement to an 
evaluation for service-connected degenerative disc disease of the 
thoracic spine on an extraschedular basis is not established.  
	
Upon review of the evidence of record, the Board finds that the 
Veteran does not warrant an extraschedular rating for his 
service-connected degenerative disc disease of the thoracic spine 
disability, as the evidence does not demonstrate that his 
disability has produced an exceptional or unusual disability 
picture with such related factors as frequent hospitalization or 
marked interference with employment to render impractical the 
application of the regular schedular standards.  Specifically, 
there is no evidence that the Veteran's service-connected 
degenerative disc disease of the thoracic spine disability has 
resulted in the Veteran having frequent periods of 
hospitalization for related symptoms; indeed, the record does not 
show any hospitalization for this disability.  

Further, the preponderance of the evidence does not demonstrate 
that there has been marked interference with employment in excess 
of what is contemplated in the 10 percent schedular rating so as 
to render impractical the schedular rating criteria.  The October 
2005 VA examination noted the Veteran's report of pain due to his 
disability, but pain was not incapacitating and the Veteran was 
currently a student.  The February 2007 VA examiner noted that 
while the Veteran reported that as a result of the pain he has 
missed 18 days of work and/or school, the Veteran was currently 
undergoing x-ray technician training at a local college, as well 
as working part-time as an x-ray transporter for 20 hours per 
week.  Indeed, the evidence of record does not demonstrate that 
the Veteran's service-connected degenerative disc disease of the 
thoracic spine disability has been the cause of marked 
interference with employment, as the Veteran reported that he 
currently attends school and maintains a 20 hour per week 
position as an x-ray transporter.     

In light of the foregoing, the Board finds that the Veteran's 
service-connected degenerative disc disease of the thoracic spine 
disability is not manifested by an exceptional or unusual 
disability picture to render impractical the application of the 
regular schedular standards.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to an extraschedular rating for degenerative disc 
disease of the thoracic spine is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


